DETAILED ACTION
Claims 1-9 are pending. Claims 1-4 are amended. Claims 5-9 are new. 

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 05/11/2021 and 08/09/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. [US 2016/0297406 A1; hereinafter “Jansen”] in view of Doyle [US 2008/0030370 A1 (as submitted in IDS 05/11/2021)].
Regarding claim 1, Jansen teaches a precipitation index estimation apparatus (windshield wiper system using sensors obtaining parameters, e.g. rain intensity - 0015), comprising: 
circuitry (control unit – 0028) programmed to:
collect rain-related data (via sensor 30 for recording ambient parameters – 0029) for estimating a precipitation index (rain intensity RI) indicating an intensity of precipitation (0030) within a predetermined period (figures 3A-3C show time intervals - 0039-0041) from vehicle state information generated in one or more vehicles (vehicle speed and wiping intensity – 0039, 0041); 
estimate the precipitation index (rain intensity RI) within the predetermined period (figures 3A-3C show time intervals - 0039-0041); and
(wiping intensity WI) of the rain-related data (via adapt the wiping intensity … to correspond to the correction request … corrected wiping intensity - 0031) according to speed of a vehicle at a time at which the rain-related data is acquired, the vehicle being included in the one or more vehicles (wiping intensity WI decreased, e.g. “corrected”, as vehicle speed v is reduced - 0042).
While Jansen teaches the above imitations, Jansen does not specifically disclose carrying out a statistical processing of the collected rain-related data.
However, Doyle teaches a weather determining system collecting weather data from road-going vehicles (0020, 0026) and carrying out a statistical processing (statistical processing considerations - 0046) of the collected rain-related data (precipitation-related data – 0050) and estimate the precipitation index (is or is not raining / how hard it is raining – 0046) within the predetermined period based on a result of the statistical processing (statistical processing function – 0047, 0049).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Jensen to further include the statistical processing function of weather related data of Doyle when estimating the precipitation index as taught by Jensen because as Doyle suggests, there is a benefit to provide statistical reliability on the obtained weather data; by performing such statistical processing, it would minimize inconsistencies or disparities in the weather-related data reported (Doyle - 0046).

(wiping intensity WI decreased, e.g. “corrected”, as vehicle speed v is reduced - 0042), the estimated precipitation index is smaller (figures 3A-3C show time intervals - 0039-0041).

Regarding claim 3, Jansen teaches the circuitry is programmed to determine, based on a road on which the vehicle is travelling at the time at which the rain-related data is acquired, whether to use the rain-related data acquired in the vehicle for the statistical processing (figure 5 shows conditions of the different sensors regarding activation/ no activation of wiper system – 0047).

Regarding claim 4, Jansen teaches when the vehicle is travelling on a road on which an operation of a windshield wiper is not necessary at the time at which the rain-related data is acquired, the circuitry is programmed to determine that the rain-related data acquired in the vehicle is not used for the statistical processing (wiper and washer system not activated when the sensors do not make any detection – 0047).

Regarding claim 5, Jansen teaches the circuitry is programmed to correct, before the statistical processing, the value of the rain-related data (via adapt the wiping intensity … to correspond to the correction request … corrected wiping intensity - 0031) to be used for the statistical processing, according to an operation mode of a wiper (wiping modes – 0038) and the speed of the vehicle at the time at which the rain-(wiping intensity WI decreased, e.g. “corrected”, as vehicle speed v is reduced - 0042).

Regarding claim 6, Jansen teaches the rain-related data includes wiper operation mode data acquired from the vehicle (0038).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 7 is objected to because the closest prior art, Jansen et al. [US 2016/0297406 A1], fails to anticipate or render obvious the rain-related data includes wiper operation mode data acquired from vehicles within unit areas defines by dividing a driving map, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 8 is objected to because the closest prior art, Jansen et al. [US 2016/0297406 A1], fails to anticipate or render obvious the rain-related data includes wiper operation mode data acquired from a plurality of the vehicles, and the circuitry is programmed to: derive an operation mode index based on a proportion of each of a plurality of kinds of operation modes of a windshield wiper as determined based upon the wiper operation mode data acquired from the plurality of the vehicles; and estimate the precipitation index based upon the operation mode index, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 9 is objected to because the closest prior art, Jansen et al. [US 2016/0297406 A1], fails to anticipate or render obvious the circuitry is programmed to derive the operation mode index based upon a plurality of weights, each of the weights corresponding to one of the operation modes of the windshield wiper, in combination with all other limitations in the claim(s) as defined by applicant.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fulger et al. (US Patent Application Publication 2014/0002277 A1) – see figures 5 and 6, paragraphs 0126, 0172);
TEDER (US Patent Application Publication 2011/0054794 A1) – see paragraphs 0010 and 0024.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862